                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


GLENN BURTON, JR.,
    Plaintiff,

      v.                                             Case No. 07-CV-0303

AMERICAN CYANAMID et al.,
    Defendants;

RAVON OWENS,
    Plaintiff,

      v.                                             Case No. 07-CV-0441

AMERICAN CYANAMID et al.,
    Defendants;

CESAR SIFUENTES,
    Plaintiff,

      v.                                             Case No. 10-CV-0075

AMERICAN CYANAMID et al.,
    Defendants.


                                  DECISION AND ORDER

      In each of the three above-captioned cases, the plaintiff claims that he was

injured when, as a young child, he ingested paint that contained white lead carbonate

(WLC). Each plaintiff proceeds against the same five defendants: American Cyanamid

Co. (“Cyanamid”), Armstrong Containers, Inc. (“Armstrong”), E.I. DuPont de Nemours

and Company (“DuPont”), Atlantic Richfield Company (“Atlantic Richfield”), and

Sherwin-Williams Co. (“Sherwin-Williams”). The cases have been consolidated for trial.

This decision and order will address several motions to exclude from trial the opinions


                                              1
and testimony of various expert witnesses. I have rehearsed the legal theories and facts

underlying these cases at length in several prior orders and will not reproduce them

here.

                                  I.     DAUBERT STANDARD

        Generally, relevant evidence is admissible at trial. Fed. R. Evid. 402. Rule 401

provides that “[e]vidence is relevant if (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.” Fed. R. Evid. 401. Rule 403 further provides that I may

exclude relevant evidence “if its probative value is substantially outweighed by a danger

of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R.

Evid. 403.

        The admissibility of expert testimony is governed by Federal Rule of Evidence

702 and Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). See Ervin

v. Johnson & Johnson, Inc., 492 F.3d 901, 904 (7th Cir.2007). Rule 702 provides that:

        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an
        opinion or otherwise if:

        (a) the expert's scientific, technical, or other specialized knowledge
        will help the trier of fact to understand the evidence or to determine
        a fact in issue; (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods;
        and (d) the expert has reliably applied the principles and methods
        to the facts of the case.

        The inquiry consists of three general areas: (1) the testimony must be “helpful,”

which dovetails with the relevance requirements of Fed. R. Evid. 401–403; (2) the

expert must be qualified by knowledge, skill, experience, training, or education; and (3)

                                                  2
the testimony must be reliable and fit the facts of the case. Lyman v. St. Jude Medical

S.C., Inc., 580 F.Supp. 2d 719, 722 (E.D.Wis.2008).

       Under the third part of the analysis, I examine whether (1) the testimony is based

upon sufficient facts or data, (2) the testimony is the product of reliable principles and

methods, and (3) the witness has applied the principles and methods reliably to the

facts of the case. Fed. R. Evid. 702. I am to act “as a ‘gatekeeper’ for expert testimony,

only   admitting   such   testimony   after   receiving   satisfactory   evidence   of    its

reliability.” Dhillon v. Crown Controls Corp., 269 F.3d 865, 869 (7th Cir.2001). It is not

my role to determine whether an expert’s opinion is correct; I consider only “whether

expert testimony is pertinent to an issue in the case and whether the methodology

underlying that testimony is sound.” Schultz v. Akzo Noble Paints, LLC, 721 F.3d 426,

431 (7th Cir. 2013), citing Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000).

       The proponent of the expert bears the burden of demonstrating that the expert's

testimony would satisfy the Daubert standard. Lewis v. CITGO Petroleum Corp., 561

F.3d 698, 805 (7th Cir. 2009); Fed. R. Evid. 702 advisory committee's note (2000

Amends.) (“[T]he admissibility of all expert testimony is governed by the principles of

Rule 104(a). Under that Rule, the proponent has the burden of establishing that the

pertinent admissibility requirements are met by a preponderance of the evidence.”).

                    II.   DAUBERT AND THE CAUSATION STANDARD

       Many of the expert opinions now at issue address causation. Plaintiffs bring their

claims under the negligence and strict products liability frameworks articulated by the

Wisconsin Supreme Court in Thomas ex rel, Gramling v. Mallet, 2005 WI 129. The

negligence framework requires each plaintiff to show that he ingested white lead



                                                3
carbonate, and that the white lead carbonate caused his injuries. Id.,¶ 161. The strict

liability framework requires each plaintiff to show that a defect in the white lead

carbonate was a cause of his injuries. Id., ¶ 162. Under Wisconsin law, negligence or

defect “caused” an injury if it was a substantial factor in producing the injury. WIS JI-

CIVIL 1500 Cause; Schultz, 721 F.3d at 433. As is true in many toxic tort cases, the

injuries claimed by plaintiffs here are possibly—indeed likely—the product of several

combined causal factors. However, to show that WLC was a “cause” or “substantial

factor,” plaintiffs here are not required to demonstrate that lead exposure was a sole

cause of each of their injuries, so long as each shows that the WLC contributed

substantially to the development of his injuries or increased his risk of such injuries. See

Schultz, 721 F.3d at 433.

       A “differential etiology” is one accepted and valid method by which experts may

render an opinion about the cause of a patient’s injury. Myers v. Illinois Central R. Co.,

629 F.3d 639, 644 (7th Cir. 2010).

       [I]n a differential etiology, the doctor rules in all the potential causes
       of a patient’s ailment and then by systematically ruling out causes
       that would not apply to the patient, the physician arrives at what is
       the likely cause of the ailment. . .. The question of whether [a
       differential etiology] is reliable under Daubert is made on a case-by-
       case basis focused on which potential causes should be “ruled in”
       and which should be “ruled out.”


Id. (internal citations omitted). In assessing whether an expert employed a reliable

method, I have discretion to consider “whether the expert has adequately accounted for

obvious alternative explanations.” Fed. R. Evid. 702 (2000) Committee Note. In some

cases, this analysis may require me to consider whether the expert has adequately

“show[n] why a particular alternative explanation is not, in the expert’s view, the sole

                                                  4
cause of the [injury].” Schultz, 721 F.3d at 434 (citing Haller v. Shaw Indus., Inc., 167

F.3d 146, 156 (3d. Cir. 1999)). This makes sense in cases where it is obvious that an

alternative factor may have been solely responsible for the injury, such that the causal

factor alleged by the plaintiff could have played no role. Similarly, in cases where

obvious alternative causes may have contributed to an injury, even though they may not

entirely exclude the causal factor favored by the plaintiff, an expert may be excluded as

unreliable if he entirely fails to consider or investigate those alternatives. See Myers,

629 F.3d at 645; Brown v. Burlington Northern Santa Fe Ry. Co., 765 F.3d 765, 773-

774 (7th Cir. 2014).

       But not all cases entail such stark alternative causal factors. It is the more

general rule while a reliable expert must consider reasonable alternative causes of an

injury, an expert need not rule out every alternative cause of an injury. Id.; Cf. Grayton

v. McCoy, 593 F.3d 610, 619 (7th Cir. 2010) (District court that excluded expert on

grounds that he did not posit possible alternative causes of plaintiff’s injuries “fail[ed] to

account for the inefficiencies of requiring an expert to list each and every possible cause

of a given outcome.”). “An expert need not testify with complete certainty about the

cause of an injury, rather he may testify that one factor could have been a contributing

factor to a given outcome.” Gayton, 593 F.3d at 619. The possibility (and the degree to

which) other factors may have contributed to plaintiffs’ injury is a subject quite

susceptible to exploration on cross-examination by opposing counsel. Id.; see also

Cooper v. Carl A. Nelson & Co., 211 F.3d 1008, 1021 (7th Cir. 2000). Thus, in cases

that entail many likely-overlapping causal factors, I assess the reliability of an expert’s

differential etiology by ascertaining that the expert adequately identified the range of



                                                 5
potential causes, and that he adequately investigated and considered each of these

causes in reaching his conclusions. See Schultz, 721 F.3d at 433. Such an approach is

entirely consistent with Wisconsin tort law’s “substantial factor” causation standard. Id.

       Finally, the standard for reliability may be somewhat different when one party’s

expert seeks to challenge the opposing party’s expert’s differential etiology. “In attacking

the differential diagnosis performed by the plaintiff’s expert, the defendant may point to

a plausible cause of the plaintiff’s illness other than the defendant’s actions. It then

becomes necessary for the plaintiff’s expert to offer a good explanation as to why his or

her conclusion remains reliable.” Kannankeril v. Terminix Intern., Inc., 128 F. 3d 802,

808 (3d Cir. 1997); see also Westberry v. Gislaved Gummi A.B., 178 F.3d 257, 265-66

(4th Cir. 1999). Further, under Thomas, plaintiffs have the burden of proof on causation,

while defendants can rebut plaintiffs’ theory of causation by presenting alternative

causes. 2005 WI 129, ¶ 156; see also id., ¶ 163 (“[T]he pigment manufacturers here

may have ample grounds to attack and eviscerate [plaintiff’s] prima facie case, with

some of those grounds including that lead poisoning could stem from any number of

substances (since lead itself is ubiquitous) and that it is difficult to know whether

[plaintiff’s] injuries stem from lead poisoning as they are not signature injuries.”). As the

court in Daubert stated, “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” 509 U.S. at 595. Thus,

in the present cases, a defendant’s expert who opines that a factor other than WLC

exposure may have caused part or all of a plaintiff’s alleged injury will generally be

admissible even if that expert did not expressly consider or exclude lead as a cause,



                                                 6
provided that the expert used an otherwise reliable methodology to arrive at the opinion

that the alternative factor may have been a cause.

                                            III.    ANALYSIS 1

       A. Idit Trope

       Idit Trope is a neuropsychologist retained by plaintiffs to offer diagnostic and

causation opinions with respect to plaintiffs’ neurocognitive injuries. Defendants have

moved to exclude her causation opinions as unreliable because, according to the

defendants, she did not perform a proper differential etiology. Defendants argue that

she failed to rule out “obvious alternative explanations” such as genetics, other

illnesses, and socioeconomic factors.”

       I disagree. As discussed in Section II, above, when I consider the validity of an

experts differential etiology, I consider whether the expert “adequately accounted for”

obvious alternative explanations. Such an “adequate accounting” may require the expert

to affirmatively rule out the possibility that a certain, obvious alternative factor was the

sole cause of an injury.          But not all alternative factors require such treatment.

Depending on the specific situation, it may be enough for the expert simply to consider

alternative factors, without affirmatively excluding them. I find that, in her evaluation of

the plaintiffs, Trope did identify and exclude those obvious alternative factors that

required such treatment. Regarding Glenn Burton, Trope excluded his complicated birth

history as sole cause of his neurocognitive challenges. No. 07-C-0303, ECF No. 603-1

at 54. The other alternative causes identified by the defendants, such as heredity and


         1 The three captioned cases have been consolidated for trial, and the issues raised in the

evidentiary motions addressed here overlap significantly. Though the cases do retain their individual
character, I find it most efficient to address these motions collectively. I will flag material factual
distinctions between the cases as they arise.

                                                      7
socioeconomic status, warrant consideration by the expert but not necessarily

exclusion. Through her deposition and reports, Trope explains that she considers these

factors as co-contributors to the plaintiffs’ injuries, interacting with and perhaps

exacerbating the effects of lead to yield each plaintiff’s neurological outcome. This is the

same approach by the expert whose differential etiology the Seventh Circuit found to be

reliable in Schultz: he excluded tobacco as a sole cause of the plaintiff’s cancer, while

acknowledging that tobacco and many other factors likely interacted with benzene, the

alleged toxic agent, to cause the plaintiffs cancer. 721 F. 3d at 434. I will admit Trope’s

causation opinions.

       B. James Besunder

       James Besunder is a pediatric critical care doctor at Akron Children’s Hospital,

with significant professional experience treating patients with elevated lead levels. He

opines that lead exposure is responsible for a ten-point drop in IQ in each of the three

plaintiffs. He bases his opinion in epidemiological studies of the relationship between

lead-exposure and IQ combined with a review of each plaintiff’s medical history.

Defendants seek to exclude his testimony in its entirety.

       Defendants first argue that he is not qualified to give this testimony because he is

a treating physician and not professionally concerned with the etiology of his patients’

conditions. I find, though, that his professional training and his experience treating and

counseling patients with elevated lead levels are sufficient to qualify him to give this

testimony.

       Defendants argue that Besunder’s methodology is unreliable because he uses

epidemiological studies, which explore disease patterns in large populations, to draw



                                                8
conclusions about individual plaintiffs. However, the method of applying epidemiological

evidence to the medical records of individual patients is consistent with the practice of

doctors and sufficient to withstand Daubert. Defendants object that the epidemiological

statistics he relied on are not an adequate basis for etiological conclusions about an

individual patient’s condition. Further, the epidemiological research he relies on is

nuanced about, e.g., the age of exposure and other contributing factors, allowing

Besunder to make individualized analyses tailored to each child. Defendants concerns

about the validity of the research Besunder draws on when used for this purpose may

be addressed to the jury.

       Finally, defendants argue that Besunder’s methods were unreliable because he

failed to perform a valid differential etiology. However, differential etiology was not

needed to support his opinion. His opinion, based on epidemiological evidence and the

children’s exposure histories, is that lead alone caused a ten point IQ drop, while other

factors may have caused an additional IQ drop. This is as opposed to starting with an

already-established diagnosis of a 10-point IQ drop and opining that lead is a

substantial factor relative to other factors in causing that pre-identified outcome. Further,

I note that Besunder did consider other factors and acknowledge the existence of

several co-contributing factors to plaintiffs’ overall IQ drops.

       I will admit Besunder’s testimony.

       C. Peter Karofsky

       Peter Karofsky is a physician and former head of the Children/Teen clinic at the

UW-Madison school of medicine. He was retained by defendants to review the plaintiffs’

medical records and identify possible alternative causes of their cognitive and



                                                  9
behavioral problems. For each of the three plaintiffs, he constructed a report that

identifies many factors—medical, social, genetic, and psychological—that he opines

may have contributed to plaintiffs’ problems. Each report also includes an opinion that

early childhood lead exposure played no discernible role in the plaintiff’s neurocognitive

injuries.

       Plaintiffs correctly point out that, throughout his deposition, when asked to justify

his exclusion of lead as a potential cause of the plaintiffs’ injuries, Karofsky relied

heavily on ipse dixit. Karofsky’s reports also failed to cite any published studies on early

childhood lead exposure to justify his opinion that lead played no role in plaintiff’s

injuries. The basis for Karofsky’s opinion that lead played no role in plaintiffs’ injuries is,

indeed shaky.

       Nevertheless, I will admit Karofsky’s testimony for two reasons. First, as an

expert for the defense, he may challenge plaintiffs’ differential etiologies by identifying

potential alternative causes of plaintiffs’ injuries, so long as the method by which he

identifies those alternative causes is reliable. See Section II, supra. Karofsky’s reports

indicate that he identified potential alternative causes by closely reading plaintiffs

medical records and other evidence in the record and that he supported his claims with

ample citations to scholarly research. This is a reliable method. Second, each report

does include a brief section that provides a rationale for excluding or discounting lead

as a possible cause and citing to plaintiffs’ medical history. On balance, I will admit

Karofsky’s testimony to rebut plaintiffs’ differential etiologies, and will trust in the

adversary trial process to iron out the weaknesses in his testimony.




                                                 10
       D. William Banner

       William Banner is a physician retained by defendants to review plaintiffs’ medical

records and identify potential alternative causes for each plaintiffs’ alleged cognitive

deficits. Plaintiffs object that the factors he identifies as potential causes are supported

by limited scientific studies that do not take lead exposure into consideration, and

further that he fails to consider the body of literature that identifies lead as a cause of

cognitive injury. As described in Section II above, Banner’s testimony appropriately

challenges the testimony of plaintiffs’ causation experts by raising possible alternative

causes. Plaintiffs’ objection to the literature on which he does and does not rely goes to

the weight of his testimony and is for the jury.

       Banner is also offered to testify that children in the 1960s and 1970s had high

blood levels but did not have lower IQs, behavior problems, or other issues. Plaintiffs

argue that this statement is unsupported ipse dixit, and I agree. Banner’s support for the

claim that the children of the 60s and 70s suffered no harm from lead is that, though

lead levels have dropped in the population, we have not seen a correlating rise in

national IQ. Banner offers no research-based support for this claim; instead he invokes

“common wisdom.” This opinion is speculative and will be excluded for that reason.

       E. David Jacobs

       David Jacobs is an industrial hygienist and the former head of the Office of

Healthy Homes and Lead Hazard Control within the United States Department of

Housing and Urban development. Plaintiffs retained him to testify on several matters.

Defendants seek to exclude certain portions of his testimony.




                                                   11
       First, defendants seek to preclude him from offering any opinions regarding the

toxicity of lead or the health effects of childhood lead exposure. Defendants argue that

Jacobs is not qualified to give such testimony because his expertise is in the prevention

and abatement of lead hazards, not toxicology or health. Thus, they argue that if he

testifies about toxicology or health he will be in effect a “mouthpiece” for other scientists

which 7th Circuit case law doesn’t allow. Dura Automotive Systems of Indiana, Inc. v.

CTS Corp., 285 F.3d 609, 614 (7th Cir. 2002)(“A scientist, however well-credentialed he

may be, is not permitted to be the mouthpiece of a scientist in a different specialty. That

would not be responsible science.”) Indeed, at Jacobs’ deposition, plaintiffs’ counsel

appeared to concede that Dr. Jacobs would not be offered as an expert on “the long-

term effects of lead exposure on plaintiffs, in other words, what their injuries, what their

damages, what the effects are.” I agree with defendants’ assessment and will exclude

Jacobs’ general opinions about lead toxicity and effects on children because his

expertise is not in this area. Jones v. Lincoln Elec. Co., 188 F.3d 709, 723 (7th Cir.

1999), cert. denied 529 U.S. 1067 (2000).

       Second, defendants seek to exclude Jacobs’ opinions that lead paint was the

main cause of each plaintiff’s elevated blood lead levels. Defendants argue that Jacobs

opinions are unreliable because he did not perform a differential etiology. Defendants

argue that Jacobs bases his opinions on Milwaukee Health Department reports for

plaintiffs’ residences at the time of their lead exposure, and these reports do not explore

or identify all possible sources of lead exposure in the residences. Defendants also

object that Jacobs bases his opinion on the fact that plaintiffs’ blood lead levels dropped

following lead paint abatement at their residences, but Jacobs fails to rule out other



                                                12
possible explanations for the declining blood lead levels such as family education on

cleaning, hygiene and nutrition. I conclude, however, that Jacobs did perform a reliable

differential etiology as defined by the Seventh Circuit case law. He considered and ruled

out water and soil as primary sources of plaintiffs’ lead exposure; thus, to my mind, he

dealt adequately with the “obvious alternative causes” contemplated by the committee

Rule 702. That he did not consider and exclude all possible factors (i.e., family hygiene

and nutrition) goes to the weight and not the admissibility of his testimony. Myers, 629

F.3d at 645. I will admit Jacobs’ specific causation testimony. I will further admit his

testimony that exposure from water and soil cannot explain plaintiffs elevated blood lead

levels.

          Defendants next seek to exclude Jacobs’ opinion that “exposure to lead based

paint is not limited to the top layer of paint.” Defendants argue that both the Wisconsin

Administrative Code and HUD guidelines specify that intact lead paint in good or fair

condition is not a hazard. Defendants also argue that Jacobs had no testing done to

determine the sources of lead in any dust at the plaintiffs’ residences, and that Jacobs

did not do any investigation to support an opinion that any plaintiff in fact ingested a

paint chip containing WLC. However, the committee notes to Fed. R. Evid. 702 provide

                It might also be important in some cases for an expert to
                educate the factfinder about general principles without ever
                attempting to apply them to the specific facts of the case. . ..
                For this kind of generalized testimony, Rule 702 simply
                requires that (1) the expert be qualified; (2) the testimony
                address a subject matter on which the factfinder can be
                assisted by the expert; (3) the testimony be reliable; and (4)
                the testimony “fit” the facts of the case.




                                                  13
Fed. R. Evid. 702 advisory committee's note (2000 Amends.). Jacobs’ testimony about

mechanisms of lead paint exposure falls within this category of “generalized testimony.”

And it meets all four of the Rule 702 requirements. Jacobs is qualified by his training

and his professional work in lead abatement. The testimony will help the jury in

determining whether the WLC found in paint chip samples taken from places where no

lead paint hazard had been identified can be causally linked to plaintiffs’ lead exposure.

The testimony is reliable because it is based in research and in professional experience.

(That the experts responsible for creating the HUD and Wisconsin Administrative Code

standards reached a different conclusion is a matter for cross examination.) Finally, the

testimony closely fits the facts of the case. I will admit this testimony.

       Finally, defendants seek to exclude Jacobs’ opinions about population trends in

blood lead levels; racial and socioeconomic disparities in blood lead levels; societal

impacts, and so on. I have already addressed this issue at No. 07-C-0303, #1063.

Consistent with that decision, I will admit these opinions to the extent that they are

relevant to issues of duty and breach with respect to plaintiffs’ negligence claims, or

relevant to rebut defendants’ affirmative defenses.

       F. Jenifer S. Heath

       Jenifer S. Heath is a toxicologist and environmental consultant retained by

plaintiffs to opine about pathways of lead paint exposure in the various homes where

the plaintiffs allege they were exposed. Defendants have moved narrowly to exclude the

opinion, offered in her supplemental report with respect to each of the three plaintiffs,

that each plaintiff was poisoned by WLC (as opposed to other lead compounds) that

was present in the paint in his home.



                                                 14
       In her initial expert reports, Heath opined that there was a clear exposure

pathway and that each plaintiff was poisoned by lead paint in his home. Defendants do

not challenge these opinions. These initial opinions were based on evidence that the

Milwaukee Health Department had conducted risk assessments in the homes and

identified locations in the homes where there was deteriorating paint that contained

lead. The MHD inspectors did not identify the specific lead compounds in these

locations.

       Several years later, plaintiffs’ expert John Halverson took paint chips from

various locations in the homes; these chips were then tested for WLC. Halverson could

not take chips from the areas where the MHD had identified lead hazards, because

those areas had already been remediated. Many of the chips that Halverson collected

from the residences revealed very high percentages of WLC. Certain of the chips

contained different lead compounds.

       In Heath’s deposition testimony, she conceded that the paint history can vary

from location to location in a home, and that, indeed, there were variations in the paint

chip samples that were taken in each home. However, Heath opines that, assuming that

the Halverson samples are representative of the types of paint present more broadly in

the plaintiffs’ homes, exposure pathways to WLC can be established on the facts on the

record.

       Defendants argue that Heath lacks sufficient facts and data from which to

conclude that the plaintiffs were exposed to white lead carbonate, because the only

basis for finding an exposure pathway is the MHD report, and the lead paint identified in

the MHD report is not the same as the paint sampled by Halverson and found to contain



                                              15
WLC. Defendants also argue that Heath failed to exercise a reliable methodology in

drawing a link between exposure to lead paint and exposure to white lead carbonate;

they argue that she makes an impermissible link from “exposure to lead-based paint” to

“exposure to white lead carbonate pigment,” and provides no scientifically valid reason

for doing so.

       I disagree. The principles and methods that Heath employed in forming her

opinion that plaintiffs were exposed to WLC-based paint are the same as the principles

and methods that Heath employed in forming her opinion that the plaintiffs were

exposed to lead-based paint—an opinion to which defendants did not object. The

difference here is that Heath has incorporated an additional assumption into her

analysis: the assumption that she can extrapolate from the Halverson samples to draw

conclusions about the makeup of the paint in other areas of the homes. The validity of

this assumption is uncertain, but such questions go to the weight of the testimony rather

than its admissibility and are properly resolved through rigorous cross-examination. See

Stollings v. Ryobi Technologies, Inc., 725 F. 3d 753, 767 (7th Cir. 2013). I will deny

defendants’ motion to exclude this portion of Heath’s testimony.

       G. Timothy Riley

       Timothy Riley is a vocational counselor, retained by plaintiffs to provide an

opinion regarding how much plaintiffs lost in terms of lifetime earnings as a result of

their alleged neurocognitive injuries. Defendants seek to exclude his testimony as

unreliable.

       Riley concedes that he did not apply a single established methodology; rather he

took “bits and pieces” of various vocational rehabilitation methodologies in the literature



                                               16
and put them together to create his approach to the question posed. Defendants argue

that his method fails to satisfy various Daubert reliability factors: it has not been peer

reviewed or independently tested, and it is not certain that another expert could

replicate the method and achieve the same results. Defendants also challenge certain

choices that Riley made with respect to the data on which he based his analysis. For

example, to assess the likelihood that plaintiffs would have gone to college absent their

cognitive injuries, he looked at college enrollment rates for high-school graduates

nationwide rather than rates for MPS graduates.

       Nevertheless, I will permit Riley to testify. He did not apply an established

methodology, but the questions posed to him were unusual. He does demonstrate a

robust understanding of the various published methodologies, examines factors that

other vocational counselors would examine, identifies the various assumptions on which

he relies, and provides an account of his reasoning sufficient for a fact-finder to

determine the validity of his reasoning as compared to conclusions drawn by another

expert. He provides more than a bottom line. See McMahon v. Bunn-o-Matic Corp., 150

F.3d 651, 658 (7th Cir. 1998).

       H. Vanessa Elliot Bell

       Vanessa Elliot Bell is a psychiatrist retained by defendants. She opines that

plaintiffs do not have psychological disorders or deficiencies that can be attributed to

ingestion of lead during childhood. She opines that other factors like genetics, family

history, environment and socioeconomic factors can account for plaintiffs’ current

behavioral, social and emotional functioning. As a trained clinical psychologist of more




                                               17
than twenty years’ experience, she is amply qualified to conduct a psychological

examination and to opine on a child’s psychological state and the factors affecting it.

       Plaintiffs also argue that Bell’s causation opinions are flawed because she did

not rule out lead as a causal factor in plaintiff’s injuries. However, the reliability of Bell’s

opinion does not rely on her ruling out lead. As described in Section II above, Bell’s

testimony appropriately challenges the testimony of plaintiffs’ causation experts by

raising possible alternative causes. She appropriately relies on scholarly literature in

forming her opinions. Plaintiffs objections to her choices and interpretation of the

scholarly literature must be addressed through cross-examination and the testimony of

plaintiffs’ experts.

       I. Elissa Benedek

       Elissa Benedek is a psychiatrist retained by defendants. Plaintiffs have moved

narrowly to exclude two of her proffered opinions.

       First, plaintiffs seek exclusion of her opinions that each of the plaintiffs is

“psychologically and emotionally healthy.” Plaintiffs concede that Benedek can dispute

whether plaintiffs have, variously, ADHD, Oppositional Defiant Disorder, and other

cognitive deficits (i.e., the specific neurocognitive disorders diagnosed by plaintiffs’

experts). Plaintiffs argue, however, that their psychological and emotional health is not a

fact in issue because they do not allege any problems that have a psychological

pathology. I agree with plaintiffs. Benedek may rebut plaintiffs’ experts’ diagnoses of

neurocognitive deficit, but may not make broad statements about plaintiffs’

psychological or emotional health.




                                                  18
      Plaintiffs also seek exclusion of Benedek’s opinions that “lots of people in [their]

30s, 40s, 50s have been exposed to a certain level of lead and they didn’t show effects”

and that “generations have been exposed to lead and didn’t show any effects.” As

plaintiffs explain, it would certainly be appropriate for Benedek to discuss the results of

studies involving cohorts of children with identified lead exposure. However, Benedek’s

language is so sweeping that it could be interpreted as including all children in the

United States, regardless of their degree of lead exposure. Such sweeping assertions

are not capable of scientific support, and indeed Benedek offers no such support. I will

narrowly exclude as unreliable this portion of Benedek’s testimony.

      J. Brian Magee

      Brian Magee is a toxicologist and risk assessor hired by defendants. He has a

PhD in Toxicology from MIT and thirty-five years of experience in risk assessment,

including experience consulting with government on the remediation of Superfund sites.

He used a methodology relied upon by the EPA, the “IEUBK” model, to form the opinion

that exposure pathways other than lead paint could account for the blood lead levels

seen in the plaintiffs. The IEUBK model is a mathematical model is typically used to

estimate risks from childhood lead exposures that might be seen at Superfund sites,

and to predict changes in lead exposure that might result from lead abatement efforts or

changes in the concentration of lead from in various environmental sources.

      Plaintiffs seek to exclude his testimony on several grounds, but their arguments

are unavailing. First, they argue that he is not qualified to opine on these matters,

because his experience is with the remediation of large Superfund sites rather than

individual homes. I find, however, that Magee is qualified by his education alone;



                                               19
further, he explains that he frequently assessed individual homes within the Superfund

sites. Second, plaintiffs argue that the IEUBK model was not designed to precisely

predict blood lead levels for any one child, or to identify the sources of a child’s lead

exposure. But Magee does not attempt any such diagnosis. Instead he opines that the

IEUBK model can suggest plausible lead exposure pathways other than paint that can

account for the blood lead levels seen in the plaintiffs, which is all that is necessary for

defendants to challenge plaintiffs’ causation theory. Finally, plaintiffs challenge the

validity of the data to which Magee applied the model—for example, his reliance on

studies of lead concentration in various sources in properties close to plaintiffs’ homes,

and his assumptions regarding the amount of dust and water plaintiffs consumed as

children. These challenges to his underlying data and assumptions go to the weight of

his testimony and are for the jury.

       Magee also opines that, while government agencies used to treat lead paint as

the major contributor of lead contamination, they now take a more nuanced view and

treat lead paint as one of several possible sources. Plaintiffs object that he cannot cite

to sources for this assertion. I find that his experience consulting with government

agencies (and, indeed, his application of an EPA-endorsed model that contemplates

many pathways of lead exposure) are sufficient basis for him to give this testimony. His

opinion is best tested through cross-examination and the testimony of plaintiffs’ expert

witnesses. I will admit Magee’s testimony in full.




                                                20
       K. David Schretlen

       David Schretlen is a neuropsychologist retained by defendants. He opines that

plaintiffs’ neuropsychological test results are most likely explained by factors other than

lead, including genetic endowment, home environment, socioeconomic status,

demographics and medical conditions. Plaintiffs object to two aspects of his testimony.

       First, Schretlen used plaintiffs’ education and work histories to estimate the IQs

of plaintiffs’ parents so that he could then opine that the plaintiffs were performing at a

level consistent with their genetic endowment. Plaintiffs argue that he did not apply a

reliable methodology in reaching these estimates, and I agree. To defend Schretlen’s

IQ-estimation method, defendants offer only that it is “grounded in record evidence,

well-accepted tenets of psychology regarding the contribution of genetics to a child’s IQ,

and his clinical experience.” No. 07-CV-0303, ECF No. 84 at 2-3. The “well-accepted

tenets” defendants invoke may point to the relevance of Schretlen’s opinion but do

nothing to support the reliability of his method. And his reliance on “record evidence”

and “clinical experience” are inadequate to salvage a method so frankly speculative.

       Plaintiffs also object that the forensic data on which Schretlen relies has never

been subject to proper peer review. This “data” is derived from 132 lead poisoning

cases in which Schretlen or his colleagues served as a defense expert. The lack of peer

review and the strong suggestion that Schretlen’s materials were developed for the

purpose of testifying in cases of this sort both weigh against admissibility.

       Finally, I note that Schretlen’s report and depositions are replete with racially

charged claims which, even if admissible, are sufficiently prejudicial to warrant exclusion

under Fed. R. Evid. 403.



                                                21
       I will exclude Schretlen’s testimony in its entirety.

       L. John Sharpless

       The defendants have designated John Sharpless, a historian, to provide the

following four opinions: (1) The historical record reflects that the public health

understanding in the City of Milwaukee of lead toxicity and hazards, during and since

the time lead paint was applied to plaintiffs residences, was similar to the public health

understanding nationally; (2) the City of Milwaukee and US Government used and

specified lead-containing paints for use in residential and public buildings accessible to

children at a time when government officials knew that lead could be hazardous if

ingested in sufficient quantities; (3) Wisconsin did not regulate or otherwise prohibit the

use of lead-containing paints on residences until the 1980s, and the City did not do so

until the 1990s; (4) the changes that took place over time in Milwaukee’s inner city

housing stock, including plaintiffs’ neighborhoods, were unforeseeable. Plaintiffs seek to

exclude his opinions on grounds of relevance and reliability.

       Sharpless’ opinions are relevant to the questions of public knowledge and

manufacturer knowledge upon which will hinge the jury’s determination whether WLC

was defective on a failure to warn theory; they are also relevant to issues of contributory

negligence on the part of the City and plaintiffs’ landlords. As for plaintiffs’ reliability

arguments: they are actually objections to his conclusions. Plaintiffs argue that

Sharpless should have examined a different body of historical evidence and reached a

different outcome. These issues should be worked out through cross examination and

the contrasting testimony of plaintiffs’ expert historians. I will deny plaintiffs motions.




                                                  22
       A final note: I have already placed limits on testimony by plaintiffs’ experts on

grounds that such testimony might be prejudicial to the defendants, but I reserved the

right to admit the testimony if necessary to rebut defendants’ affirmative defenses. See

No. 07-C-0303, # 1063. If Sharpless testifies to his opinion (4), it may well trigger

admissibility of the “alleged disparity” evidence.

       M. Laurence Steinberg

       Laurence Steinberg is a professor of psychology; he specializes in “delinquency”

and in behavior and development during childhood and adolescence. He has been

designated by defendants to rebut plaintiffs’ expert testimony that lead ingestion

contributed to or increased plaintiffs’ risk of behavior issues. He opines that (1)

according to the scientific literature, lead is not an established risk factor for delinquency

or other conduct problems; (2) published studies that purport to find a statistical

association between lead and conduct problems are scientifically flawed; and (3) there

is no evidence that lead contributed to plaintiffs’ behavior issues, which were likely a

result of other factors.

       Plaintiffs argue that these opinions are unreliable because Steinberg did not read

or account for a large body of scientific literature purporting to document links between

lead and conduct. Plaintiffs also argue that the studies he relies on to identify alternative

causes of plaintiffs’ behavior issues are flawed because they did not factor lead

exposure into their analysis.

       I will admit Steinberg’s testimony. He does not opine that there is in fact no

relationship between lead and conduct issues, but that rather that his review of the

literature doesn’t establish that relationship and that the studies that do suggest such a



                                                 23
relationship can be called into question on scientific grounds. The underlying method of

literature review by which he reached this opinion is valid. Plaintiffs objections are to his

conclusions and proper subject for cross examination or challenge by an opposing

expert with an alternative literature review.

       N. Dean Webster

       Dean Webster is a professor of coatings and polymeric materials designated by

defendant Sherwin Williams to offer the following opinions in all three cases: (1) white

lead carbonate is not fungible; (2) it is possible for the plaintiffs to identify the

manufacturers of the paint in their homes containing WLC; and (3) “since the early

1900s, paint formulators and consumers have known that interior and exterior

architectural paints should be used for their intended uses.”

       Webster’s first two opinions are irrelevant and will be excluded as such. I have

already ruled that, under Thomas, WLC is fungible as a matter of law; I have also ruled

that the plaintiffs in these cases are not obligated to prove that product identification is

impossible. See No. 07-C-0303, #1074 and #1059. As for Webster’s third opinion:

Webster is not a trained historian, and this opinion is not of a sort that he is qualified to

give. Further, his opinion is not based on a reliable historical methodology, which

generally involves a thorough review of the pertinent historical record. See my

discussion at No. 07-C-0303, #1064, *4-15.

       O. Roxane Tibbits

       Roxane Tibbits is an English as a Second Language (ESL) teacher whom

defendants have designated in the Sifuentes case only to offer opinions related to

specific causation of plaintiff Cesar Sifuentes’ language deficits. Specifically, Tibbits



                                                24
opines that (1) the plaintiff’s educational development has been impaired due to many

factors, including beginning English-speaking school while still developing literacy in

Spanish, receiving little education and language support at home, poor school

attendance, and so on; (2) the early identification of plaintiff’s learning disability was

premature and invalid due to plaintiff’s language confusion at the time of the diagnosis;

and (3) plaintiff’s poor educational development is consistent with these obstacles.

Plaintiffs argue that Tibbits’ opinions should be excluded as unreliable because she did

not at all address in her report whether lead could be a cause of plaintiff’s educational

challenges. In other words, plaintiffs argue that she failed to account for an “obvious

alternative cause.”

       I will not exclude Tibbits’ testimony on these grounds. As discussed in Section II

of this decision and order, a defendant’s expert may attack a plaintiff’s expert’s

differential etiology by pointing to a plausible cause of plaintiff’s injury other than the

defendant’s conduct. Westberry, 178 F.3d at 265-66. That is precisely Tibbits’ role in

this case. Further, I find that she is qualified by her professional training and experience

to give this testimony, that her testimony is based on sufficient facts (i.e., a thorough

review of plaintiff’s education records), and that she reliably applied her professional

experience to analyze plaintiff’s education records. See Fed. R. Evid. 702 advisory

committee's note (2000 Amends.).

       I note, however, that some of Tibbits’ proffered testimony verges on prejudicial

(e.g., it possibly taps into prejudices relating to uneducated Mexican immigrants being

inadequate parents or about the Milwaukee Public Schools being sloppy in the provision




                                                25
of special education/English as a second language services). Defendants are warned

that I may invoke Rule 403 and limit Tibbits’ testimony if it ventures into these areas.

       P. Tatiana Joseph

       Tatiana Joseph is a former teacher, holds a PhD in Education, and is an

instructor in the School of Education at UW-Milwaukee. She has been designated by

plaintiff Cesar Sifuentes to rebut the testimony of Roxanne Tibbits. Defendants seek to

exclude her opinion that Tibbits’s methodology is unreliable because she failed to

consider lead as a cause of Sifuentes educational challenges. The basis of defendants’

objection is that her report relies heavily on quotations from the reports of Sifuentes’

other experts describing his lead exposure and its symptoms. Defendants argue that

she is effectively parroting the testimony of others and thus improperly using her expert

status to enhance their credibility, rather than using their testimony as the basis of an

independent analysis using her own expertise. Estate of Cape v. United States, 2013

WL 4522933 (ED Wis. Aug 27,2017) (“An expert cannot vouch for the truth of what

another expert told him.”).

       Rule 703 of the Federal Rules of Evidence permits expert opinions to be based

on the reliable opinions of other experts. Though Joseph does rely heavily on other

experts’ opinions, I am satisfied that her purpose is not to vouch for the truth of these

experts opinions but rather to rebut Roxanne Tibbits’ testimony by presenting an

alternative version of how an educator qualified as an ESL expert by training and

experience might apply her professional expertise to the analysis of Sifuentes’

education records yielding a different conclusion. I will admit her testimony.




                                                26
       Q. Sheila Moore

       Sheila Moore is a radiologist and the former head of the radiology department at

the Children’s Hospital of Wisconsin. She has been designated by defendants to testify

in the Sifuentes case only. Her testimony addresses certain X-rays taken of Cesar

Sifuentes’ abdomen in May 2001 when he was admitted to the hospital for chelation

therapy following diagnosis of his elevated blood lead levels. The X-rays show some

white flecks in the abdomen and the radiologist who interpreted the images at the time

they were taken identified the flecks as consistent with lead paint chips.

       Moore’s proffered opinion is that the flecks in the X-ray images are not lead. Her

opinion is based on the shape and density of the flecks; the fact that there are other

flecks in the images positioned outside the body, which Moore suggests is indicative of

dust on the cassette; and the fact that the flecks are not visible in another X-ray taken

shortly afterwards. Plaintiffs object that these opinions as speculative, arguing that

Moore failed to take into account that Sifuentes had elevated blood lead levels at the

time these images were taken, and that chips of lead paint had been found in his home.

They also object that her conclusion fails to take into account the conclusion of the

radiologist who interpreted the images when they were taken.

       I will admit Moore’s testimony. Moore is amply qualified to give the testimony,

and it is well established that expert testimony drawing conclusions “from a set of

observations based on extensive and specialized experience” is admissible. Kumho Tire

Co. v. Carmichael, 526 U.S. 139, 156 (1999). I find that Moore’s testimony falls squarely

within this category. The fact that she did not reach the same conclusion as the

radiologists who first interpreted the images does not affect admissibility. “That two



                                               27
different experts reach opposing conclusions from the same information does not render

their opinions inadmissible.” Walker v. Soo Line R.R. Co., 208 F.3d 581, 589 (7th Cir.

2000). Ultimately, Sifuentes’ objection is not to her methods, but to the conclusions she

reaches—not a basis for exclusion under Daubert.

                                    IV.    CONCLUSION

      THEREFORE, IT IS ORDERED that defendants’ motions to exclude the

causation testimony of Idit Trope (No 07-C-0303, # 601; No. 07-C-0441, # 533; No. 10-

C-0075, # 469) are DENIED.

      IT IS FURTHER ORDERED that defendants’ motions to exclude all opinions of

James Besunder, DO (No. 07-C-0303, # 672; No. 7-C-441, # 592; No. 10-C-75, # 524)

are DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude the testimony of

Peter Karofsky (No 07-C-0303, # 578; No. 07-C-0441, # 513; No. 10-C-0075, #442) are

DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude the testimony of

William Banner (No. 07-C-0303, # 694; No. 07-C-0441, # 620; No. 10-C-0075, # 565)

are GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that defendants’ motions to exclude certain opinions

and testimony of David Jacobs (No 07-C-0303, #632; No 07-C-0441, #572; No. 10-C-

0075, #511) are GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that defendants’ motions to exclude opinions of Dr.

Jenifer S. Heath (No. 07-C-0303, #660; No 07-C-0441, #607; No. 10-C-0075, #544) are

DENIED.



                                              28
      IT IS FUTHER ORDERED that defendants’ motions to exclude opinions of

Timothy Riley (No. 07-C-0303, # 541, No. 07-C-0441, #477, No. 10-C-0075, # 402) are

DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude opinions and

testimony of Vanessa Elliot Bell (No. 07-C-0303, # 581; No. 07-C-0441, # 517; No. 10-

C-0075, #451) are DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude opinions of Elissa

Benedek (No. 07-C-0303, # 715; No. 07-C-0441, # 649; No. 10-C-0075, # 583) are

GRANTED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude expert opinion

testimony of Dr. Brian Magee (No 07-C-0303, # 606; No. 07-C-0441, # 539; No. 10-C-

0075, #472) are DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude expert opinion

testimony of David Schretlen (No 07-C-303, # 590; No. 07-C-0441, # 523; No. 10-C-

0075, #456) are GRANTED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude expert opinions

and testimony of John Sharpless (No. 07-C-0303, #557; No. 07-C-0441, #487; No. 10-

C-0075, #416) are DENIED.

      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude opinions of

Laurence Steinberg (07-C-0303, # 657; No. 07-C-0441, # 586, No. 10-C-0075, # 526)

are DENIED.




                                            29
      IT IS FURTHER ORDERED that plaintiffs’ motions to exclude the testimony of

Dean Webster (No. 07-C-0303, #666; No. 07-C-0441, #597; No. 10-C-0075, #528) are

GRANTED.

      IT IS FURTHER ORDERED that plaintiff Cesar Sifuentes’ motion to exclude the

testimony of Roxanne Tibbits (No. 10-C-0075, #409) is DENIED.

      IT IS FURTHER ORDERED that defendants’ motion to exclude certain testimony

of Tatiana Joseph (No 10-C-0075, #473) is DENIED.

      IT IS FURTHER ORDERED that plaintiff Cesar Sifuentes’ motion to exclude

expert opinions and testimony of Sheila Moore, M.D., F.A.C.R (No. 10-C-0075, #448) is

DENIED.


Dated in Milwaukee, Wisconsin, this 25th day of January, 2019.



                                              _s/Lynn Adelman_________
                                              LYNN ADELMAN
                                              United States District Judge




                                             30
